Citation Nr: 1514910	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a mental health condition.

3.  Entitlement to an effective date earlier than November 23, 2010, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

Additional evidence was submitted by the Veteran's representative subsequent to the statement of the case (SOC).  The Veteran waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (20140.  Thus, the Board will consider in addressing the appeal.

In January 2015, the RO issued a rating decision that denied the Veteran's claim of service connection for a mental health condition.  The Veteran filed a timely notice of disagreement (NOD), and therefore the issue is before the Board.  It is discussed further in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

Similarly, in August 2011, the RO issued a rating decision that granted the Veteran's claim of service connection for bilateral hearing loss.  An effective date of November 23, 2010 was assigned.  In September 2011, the Veteran submitted a response that is construed as a NOD with the effective date.  Therefore, this issue is before the Board and is also discussed further in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's asbestosis is related to active service.



CONCLUSION OF LAW

The criteria for service connection for asbestosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations. In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (holding that while the Veteran's claim had been properly developed and adjudicated, the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997).  Subsequently, the applicable provisions were amended.  The new guidelines were set forth at VA Adjudication Procedure Manual, M21-1MR, IV, Subpart ii, 1.H.29 (Dec. 13, 2005) (hereafter, M21-1MR).  An opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 2000). 

To this end, the RO did determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disabilities, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1MR, IV, Subpart ii, 1.H.29 (July 20, 2009).

A review of the medical evidence of record reveals that the Veteran is diagnosed with asbestosis and this diagnosis is confirmed by 2008 x-ray imaging study.  Further, the Veteran's personnel records demonstrate that during active service he served on the U.S.S. Tidewater as a fire control technician, a military occupational specialty that has a high probability of exposure to asbestos.  Accordingly, the current disability and in-service incurrence elements of service connection are met.  See M21-1, IV, Subpart ii, 2.C.9.e (a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence).

Private treatment records reveal that the Veteran likely experienced post-service occupational exposure to asbestos.  See June 2010 Pulmonary Associates; see also December 2008 Consultation Report.  He reported that the majority of his career has been spent installing telephone systems.  He described having to crawl through dusty home attics and cut through insulation.  He also had brief stints working in home construction and in an industrial plant, both places where he believes to have been exposed to asbestos as well.  When discussing possible exposure to asbestos while in the United States Navy, the Veteran stated that he worked shipboard as a fire control technician but that he had minimal, if any, known exposure to asbestos.

The Veteran received a VA examination in October 2011.  The examiner marked that the Veteran is diagnosed with chronic obstructive pulmonary disease and asbestosis.  After a review of the claims file, the examiner concluded that the Veteran's condition was less likely than not related to active service.  In reaching this decision, he leaned heavily on the June 2010 Pulmonary Associates private treatment record, in which the Veteran stated that while serving he had minimal, if any, known exposure to asbestos and that his post-service occupations did expose him to asbestos.

In August 2014, the Veteran was interviewed by Dr. H.S., who was also able to review the entire claims file.  The Veteran stated that it was not until 5 months after his VA examination that he realized that the U.S.S. Tidewater contained asbestos and that he was likely exposed to it.  From interviewing the Veteran and performing his own research, the doctor determined that the Veteran was exposed to asbestos in service but the amount of exposure was impossible to quantify.  He found that the Veteran was also exposed to asbestos after service.  Given the multiple sources of exposure, the doctor concluded that the Veteran's disability was caused by exposure from several sources of asbestos, including in the Navy.

The Board finds that the opinion of Dr. H.S. is persuasive and probative in value because, instead of speculating one way or the other, he concluded that the Veteran was exposed to asbestos from multiple sources and that his exposure while on active duty at least played a role in the onset of the disability.

In contrast, the October 2011 VA examination opinion concluded that the Veteran's disability was less likely than not related to active service but based this conclusion on an insufficient rationale.  The examiner relied, in part, on the Veteran's lay opinion regarding in-service asbestos exposure, which the Veteran was apparently did not report his history accurately at that time.  As the Veteran would subsequently explain in the August 2014 interview with Dr. H.S., at the time, he simply did not know that he could have been exposed to asbestos on the U.S.S. Tidewater.  Moreover, while the examiner indicated that he reviewed the entire claims file, he appeared to have reached his conclusion without consideration of the Veteran's military occupational specialty, which would have alerted him that there was a high probability that the Veteran was, in fact, exposed to asbestos in service.  Accordingly, the Board finds that this opinion is less persuasive.

Given these two opinions, the Board finds that the evidence regarding a nexus between the Veteran's asbestosis and his active service is at least in equipoise.  Resolving reasonable doubt in his favor, the Board concludes that service connection for asbestosis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for asbestosis is granted.


REMAND

As noted in the introduction, in January 2015, the Veteran filed a timely NOD with the January 2015 rating decision that denied his claim of service connection for a mental health condition.  The RO has not yet issued a SOC with respect to this issue.  A remand of the claim is required for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.300 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  Similarly, a SOC must be issued for the earlier effective date issue.  Id.

Accordingly, these issues are REMANDED for the following action:

Issue a SOC with respect to the Veteran's claim of service connection for a mental health condition and with respect to the issue of entitlement to an effective date earlier than November 23, 2010, for the award of service connection for bilateral hearing loss.  Either issue is to be certified to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


